Citation Nr: 9932083	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  99-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died on March 
[redacted], 1992, of a cerebral hemorrhage, due to or as a 
consequence of brain metastasis, due to or as a consequence 
of metastatic melanoma.  No autopsy was performed.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral pes cavus, mild, rated as 10 
percent disabling.

4.  The veteran was not a radiation exposed veteran.

5.  The veteran did not participate in a radiation risk 
activity.

6.  There is no medical evidence of a nexus between the 
veteran's period of active duty service and his cause of 
death.



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, secondary to exposure to ionizing 
radiation, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.309, 3.311, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, such as malignant 
tumors, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service-connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
well-grounded, there must be competent evidence:  i) of 
current disability, fulfilled by the condition that caused 
the veteran's death (a medical diagnosis); ii) of incurrence 
or aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The Board emphasizes, however, that the doctrine 
of reasonable doubt does not ease the veteran's initial 
burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Additionally, 38 C.F.R. § 3.309(d) includes a list of 
diseases to which a presumption based on radiation exposure 
applies.  Further, 38 C.F.R.§ 3.311(b)(2) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.

The veteran's death certificate shows he died on March [redacted], 
1992, of a cerebral hemorrhage, due to or as a consequence of 
brain metastasis, due to or as a consequence of metastatic 
melanoma.  No autopsy was performed.  At the time of his 
death, service connection was in effect for bilateral pes 
cavus, mild, rated as 10 percent disabling.

Initially, for well-grounded purposes, for direct service 
connection for the cause of the veteran's death, the Board 
accepts the veteran's and appellant's statements regarding 
his presence in Hiroshima and Nagasaki during the occupation 
of Japan after World War II.  See Carbino, supra.  Medical 
evidence indicates skin cancer was diagnosed in 1986.  The 
evidence indicates this metastasized to the brain.  Thus, for 
well-grounded direct service connection purposes, medical 
evidence of a current disorder (the cause of death) has been 
presented.  Id.  There is no medical evidence of record, 
however, which contains an opinion relating any cause of 
death with the veteran's active duty service, or any incident 
of that service.  Thus, the appellant's claim for service 
connection for the cause of the veteran's death, on a direct 
basis, must be denied as not well grounded.  Id.

As to 38 C.F.R. § 3.309, that regulation requires that, for 
presumptive service connection, the veteran must have had a 
listed disease.  Skin cancer is not listed as a disease 
subject to presumptive service connection under that section.  
Additionally, letters from the Defense Nuclear Agency, 
including that of April 1996, indicate the veteran was not a 
radiation exposed veteran who participated in a radiation 
risk activity, as defined by that section.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death, secondary to exposure to ionizing radiation 
under 38 C.F.R. § 3.309, must be denied.

Under 38 C.F.R. § 3.311, a series of chronological 
obligations are imposed on VA in processing claims brought by 
appellants who assert the veteran was a radiation exposed 
veteran.  See Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); 
Wandel v. West, 11 Vet. App. 200, 204 (1998).  Skin cancer is 
listed as a disease subject to service connection under that 
section.  38 C.F.R. § 3.311(2)(vii).  Under that section, 
however, it first must be determined from the evidence that 
the veteran was exposed to radiation.  Wandel, supra.  As 
noted above, the evidence indicates the veteran was not 
exposed to radiation.  Hence further consideration under that 
section is not warranted.  Id.  Accordingly, the appellant's 
claim has not passed the initial threshold requirement of 
establishing exposure to radiation under subsection (a), and 
must be denied.  Id.

The Board notes the appellant's contentions that the 
veteran's skin cancer was related to exposure to ionizing 
radiation while passing through Hiroshima and Nagasaki after 
World War II.  However well-intentioned those contentions may 
be, the Board notes that the appellant, as a lay person, is 
not qualified to offer opinions regarding the etiology of 
skin cancer; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

The Board notes that the appellant has also submitted and 
referred to selected excepts from publications concerning 
exposure to ionizing radiation, or as to skin cancer, to aid 
her claim.  With regard to whether a medical article or 
treatise evidence satisfies the nexus element for a well-
grounded claim, the Court has held that such evidence, 
standing alone, is sufficient to well ground a claim if it 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Wallin 
v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  That is, it is necessary to provide 
medical evidence that is specific with regard to the causal 
link between a specific veteran's present disabilities and 
his active duty service.  Id.  In the present case the 
appellant's own statements, taken together with published 
medical authorities, are too general and inconclusive, and do 
not provide the requisite medical evidence demonstrating a 
causal relationship between the claimed disabilities and 
service.  See Wallin, Sacks, supra; see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  Specifically, none of the 
treatise evidence indicates this veteran's skin cancer was 
caused by exposure to ionizing radiation.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's service connection for the cause of 
the veteran's death claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the appellant's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for the cause of the veteran's death, 
secondary to exposure to ionizing radiation, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

